PARDEE, Circuit Judge.
The plaintiff in error was indicted in the court below for violation of the act of Congress approved June 25, 1910, commonly known as the “Mann White Slave Traffic Act.”
The indictment contained four counts, each charging in slightly variant terms that the plaintiff in error carried and persuaded, induced, and enticed one Bessie Pettite, a girl of about the age of 15 years, •to be transported by railroad engaged in interstate commerce from Grand Saline, in the state of Texas, to the city of New Orleans, state of Louisiana, there to engage and be engaged in prostitution. Upon arraignment and trial he was found guilty as charged in the indictment, and thereupon was sentenced to five years’ imprisonment in the penitentiary. On and through his trial he was represented by counsel, *160who, after verdict, moved for a new trial and, failing in that, sued out and perfected writ of error to this court and procured the enlargement of the plaintiff in error upon bond pending the proceeding. It appears thereafter the plaintiff in error, upon his affidavit (whether therein assisted by counsel or not does not appeal), obtained from the trial' court an order under the act of Congress approved June 25, 1910, authorizing the further prosecution of the writ of error in forma pauperis. Thereupon the record was transmitted to this court in typewriting and has not been printed.
On the day set. for hearing in this court, counsel, one of whom at least represented the plaintiff in error below, appeared and, suggesting to the court that they had just been employed to represent the plaintiff in error in this court, obtained a postponement of the hearing, with leave to withdraw the record and to file a brief in 10 days. Before the 10 days expired, counsel, on statement that plaintiff in error had failed to raise a sufficient sum of money to compensate them for services to be rendered, withdrew their appearance. The result is that we have not had the benefit of any presentation other than the assignments of error as to the contention of plaintiff in error on this writ. We have nevertheless given all possible consideration to the case and find that none of the assignments of error are well taken, and there is. no reversible error patent on the face of the record; and, in addition, we have satisfied ourselves that the plaintiff in error had a fair trial and that the undisputed evidence in the case fully warranted his conviction.
Affirmed.